Citation Nr: 0939607	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  03-37 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disability, to include posttraumatic 
stress disorder (PTSD) and depression.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. W.


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1968 to July 1971.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Denver RO that denied service 
connection for PTSD and declined to reopen a claim of service 
connection for depression.  In November 2003, a hearing was 
held before a hearing officer at the RO; a transcript of the 
hearing is associated with the claims file.  In December 
2006, the Board reopened the claim of service connection for 
a psychiatric disability, and remanded the matter for 
additional development.  

The issue of entitlement to a TDIU rating is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  The Veteran failed to respond within a year to requests 
for details regarding his alleged stressor events in service, 
information without which development of evidence in the 
matter of service connection for PTSD could not proceed. 

2.  The Veteran's has a diagnosis of primary depression which 
is reasonably shown to have had its onset during his active 
service.





CONCLUSIONS OF LAW

1.  The Veteran has abandoned his claim seeking service 
connection for PTSD; there remains no allegation of error in 
fact or law in the matter for the Board to consider.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 3.158(a) 
(2009).

2.  Service connection for depression is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 200 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claims.  However, as the Veteran has abandoned his 
claim of service connection for PTSD, any discussion of the 
impact of the VCAA on the matter is moot.  Notably, he was 
advised (see December 2006 Board remand) that a failure to 
respond to a request for stressor information would result in 
his claim being considered abandoned.  As for the claim of 
service connection for depression, because this decision 
grants the benefit sought, there is not reason to belabor the 
impact of the VCAA on the matter, as any notice defect or 
assistance omission is harmless.  

PTSD

With certain exceptions, none of which apply in the instant 
case, the Board has jurisdiction in all questions of fact or 
law pertaining to VA benefits before the Secretary of 
Veterans Affairs.  The Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. §§ 511(a), 
7104(a), 7105(d)(5).  
Governing regulation provides that where evidence requested 
in connection with an original claim is not furnished within 
1 year after the date of request, the claim will [emphasis 
added].be considered abandoned.  38 C.F.R. § 3.158(a). 

The Veteran's claim of service connection was denied in part 
because there was no credible corroborating evidence of a 
stressor event in service.  Because the Veteran alleged a 
stressor event in service that was eminently capable of 
verification, i.e., his witnessing a suicide of a fellow-
serviceman, the case was remanded, in part, for the Veteran 
to provide sufficient information regarding such stressor 
event to allow for verification,  In the Board's remand (a 
copy of which was sent to the Veteran) he was advised of the 
provisions of 38 C.F.R. § 3.158(a).  In letters in December 
2006, July 2007, and March 2008 the RO asked the Veteran to 
provide the identifying information regarding his alleged 
stressor event.  He did not respond to any of the letters.  
By failing to provide information solely within his knowledge 
critical to a proper adjudication of his claim of service 
connection for PTSD within one year of the request for the 
information, the Veteran has abandoned his claim of service 
connection for PTSD.  The governing regulation in this 
circumstance is clear and unequivocal; it mandates that the 
claim be considered abandoned.   

As the Veteran has abandoned this claim, there remains no 
allegation of error of fact of law in the matter, and the 
appeal in the matter must be dismissed.  38 U.S.C.A. 
§ 7105(d)(5).

Other Psychiatric Disability/Depression

The Veteran also seeks service connection for psychiatric 
disability other than PTSD, to include depression.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  When all of the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The Veteran's STRs show that on induction examination 
psychiatric evaluation was normal; in associated medical 
history it was noted he had a history of mild depression.  

In September 1970, the Veteran was seen by psychiatry as a 
self-referral; he reported a one year history of depression 
and apathy.  He indicated he was married shortly before being 
sent to Vietnam and was experiencing marital problems.  He 
expressed anger toward the military due to his perception of 
frequently being given the "runaround".  The Veteran 
reported that prior to service he lived a fairly isolated 
life and he found that currently living in close quarters 
with others bothered his nerves.  He was found to be somewhat 
depressed and angry with a history of anti-social and passive 
aggressive behavior.  

In May 1971, the Veteran sought treatment due to 
gastrointestinal distress.  He was noted to be a nervous 
person with marital distress.  A treatment record dated the 
following month notes he continued to have marital problems 
and had various psychosomatic symptoms that interfered with 
his job performance.  It was noted that he had a longstanding 
history of anxiety, depression, and marital difficulties.  
The diagnosis was situational depression.  He was given 
medication and returned to duty.  The first page of his 
service separation examination report (which reports 
psychiatric clinical evaluation) is not associated with his 
STRs.  

In September 1971 (two months after discharge from service) 
the Veteran was afforded a VA psychiatric evaluation.  He 
indicated that on separation from service he had a nervous 
condition, and that his problems started when he was in 
Vietnam and his wife writing him letters; he became very 
tense, snappy, and suspicious.  Shortly before he left 
Vietnam, he received a letter from her asking for a divorce.  
He reported having an anxiety attack and continuous vomiting 
upon receipt of the letter, and sought treatment at a 
hospital.  He complained of feeling anxious, and reported 
being unable to work for the prior 2 weeks due to anxiety.  
He appeared to be in the early stages of auditory 
hallucinations.  A traumatic childhood was noted, and the 
examiner commented that the disappointment from his marriage 
only added to his previous frustrations.  The Veteran was 
also under stress due to the transition from military to 
civilian life.  It was noted he had an anxiety reaction and 
that an underlying schizophrenia should also be considered.  

In April 1972, the Veteran was referred to a mental hygiene 
clinic after receiving 3 psychotherapy sessions.  He reported 
symptoms of anxiety attacks, nausea, and vomiting after 
receiving a "Dear John" letter in Vietnam.  His anxiety was 
over his wife's rejection, the adjustment needed for civilian 
life, and trying to behave in an adult fashion.  The 
diagnosis was anxiety reaction with a possible underlying 
schizophrenic reaction.  

A January 1977 treatment record notes the Veteran complained 
of getting upset over little things, and being afraid to be 
alone.  He was dealing with a rocky marriage, being laid off 
from job, and attending school.  He was taking Valium.  On 
May 1977 assessment, the Veteran's diagnosis was neurotic 
anxiety/depression.  

In June 1981, the Veteran reported that symptoms of anxiety, 
cold sweats, and a feeling of being "trapped" dating to his 
Vietnam service.  Treatment in 1971 and 1977 provided some 
relief, but it the past year he noticed a recurrence of 
symptoms.  They were triggered by pressure and tension at 
work and with the discovery in the past year that he was 
unable to father children.  The assessment was that he 
appeared to be having a panic disorder precipitated by work 
and other life stressors, and could also be experiencing PTSD 
from his Vietnam experiences.  

A July 1994 Vet Center letter summarized the Veteran's 
treatment.  From June to September 1981, he was in a PTSD 
group but he stopped after 9 sessions.  He mostly worked on 
anxiety and interpersonal issues, although unpleasant war-
related dreams were also brought up.  He resumed in August 
1993.  He presented with complaints of nightmares and anxiety 
attacks.  It was noted that the Veteran had a complicated 
family history that was also unstable due to his mother's 
numerous marital partners, extreme poverty, and constant 
moving.  It was thought that he probably was deprived of 
opportunities to form healthy attachments to others and had 
been a "loner" all of his life.  He discussed traumatic 
experiences in service.  He reported having a "nervous 
breakdown" in Vietnam after his wife informed him that their 
marriage was over.  Aside from treatment he received at the 
Vet Center in 1981, he had sporadic treatment elsewhere from 
1973 to 1986 due to marital stress.  It was noted that though 
his childhood and family background were very unstable, 
whatever difficulties he acquired in childhood were most 
certainly aggravated by his military service in Vietnam.  

On September 1994 VA examination, the Veteran reported that 
he preferred to be alone even as a child and that this has 
not changed since he returned from Vietnam.  He reported 
periodic crying 3 or 4 times a week and that occurred 
primarily when he felt anxious.  He denied feelings of 
hopelessness or helplessness.  The examiner opined that the 
Veteran appeared to have a panic disorder that troubled him 
in the immediate postservice period.  He commented that the 
Veteran had been very vulnerable to losses in his life, and 
that they seemed to precipitate his forays into treatment.  

A December 1997 letter from the private facility where the 
Veteran had received treatment since 1994 notes he had a 
diagnosis of anxiety and that he also suffered from panic 
disorder and PTSD.  Various statistics on the percentage of 
men in the United States with anxiety disorders, causes, and 
treatment were noted.  

In February 2001, the Veteran's employer referred him for an 
independent medical evaluation due to his assertion that he 
left work because he was totally and permanently disabled.  
The Veteran reported a deterioration in his health in 1994 
due to workplace stress and mounting anxiety, and that he had  
"constructively discharged himself" in September 2000.  The 
Veteran discussed the rejection he felt when his first wife 
wrote in a letter he received just before he left Vietnam 
that she no longer loved him, and was pregnant by another 
man.  The psychiatrist opined that learning that his wife was 
pregnant and that she was divorcing him was a catastrophic 
loss for the Veteran especially in the context of being away 
from home and exposed to combat.  The psychiatrist also 
opined that the Veteran's perception of his physical 
disabilities was magnified due to secondary gain issues, 
i.e., not returning to work and financial incentives.  

A February 2001 psychological evaluation notes that the 
Veteran did not describe any depressive symptoms nor were any 
apparent during 2 separate clinical interviews.  The clinical 
impression was that the Veteran had a compulsive personality 
disorder with narcissistic features.  

On March 2001 private evaluation at it was noted that the 
Veteran suffered severe bouts of depression and was currently 
in treatment.  The diagnosis was PTSD associated with severe 
depression.  

On May 2001 screening for participation in a VA treatment 
program, the diagnoses included depression.

At a November 2003 hearing before a hearing officer at the 
RO, the Veteran testified about his feelings of isolation, 
anger, and hatred in service.  He stated that he last worked 
in 2000, and discussed the problems he had while employed.  A 
licensed counselor who treated the Veteran also testified, 
indicating that he put the Veteran in an inpatient program 
for 6 weeks, and had found nothing to show that the Veteran 
had a personality disorder.  

On May 2009 VA psychiatric examination, the examiner noted 
the history of the Veteran's treatment documented in the 
claims files.  It was noted that the Veteran had struggled 
with depression on and off over the years and that it 
worsened with aging and losses in his family.  It was also 
noted that a primary diagnosis of depression was made in 
September 1970, while the Veteran was still in service.  The 
examiner commented that the Veteran had a long history of 
depression accompanying his anxiety symptoms that was 
diagnosed on active duty.  The diagnoses included depression 
(NOS), likely secondary to PTSD.  

Although a history of mild depression was noted on induction, 
there is no notation of such on clinical evaluation.  Under 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304, to Veteran is entitled 
to a presumption of soundness on entry into service as to a 
diagnosis of primary depression.  This presumption is 
rebuttable only by clear and unmistakable evidence.  The 
record contains no clear and unmistakable evidence that the 
Veteran's depression pre-existed service.  

The record shows that the Veteran began having problems with 
depression in the latter part of his service (and was treated 
with medication).  The Veteran's postservice psychiatric 
history, beginning within months after his discharge from 
service supports a finding that there was postservice 
continuity of symptoms depression.  See 38 C.F.R. § 3.303(c).  
It is noteworthy that while the VA psychiatrist who examined 
the Veteran in May 2009 opined that the Veteran's depression 
was secondary to PTSD (the claim of service connection for 
which is being found abandoned), also noted that the 
Veteran's symptoms of depression and anxiety had their onset 
in service.  Based on the foregoing, the Board finds that the 
Veteran's diagnosed psychiatric disability of primary 
depression is reasonably shown to have had its onset in 
service, and that service connection for such disability is 
warranted.  


ORDER

The appeal seeking service connection for PTSD is dismissed.

Service connection for primary depression is granted.

REMAND

The Veteran has now established service connection for 
primary depression.  His claim seeking a TDIU rating impacted 
by this grant, and must be reconsidered in the first instance 
by the RO in light of the grant.  It is also noteworthy that 
the Veteran has not been provided adequate notice under the 
VCAA notice with respect to the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran with 
appropriate notice (as mandated under the 
VCAA) with respect to his claim seeking a 
TDIU rating.  He should be afforded 
opportunity to respond.

2.  The RO should arrange for any further 
development necessary, then re-adjudicate 
the veteran's claim seeking TDIU in light 
of the award of service connection for 
primary depression.  If it remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


